COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-14-00172-CV


The Orchards on the Brazos, L.L.C.         §    From the 355th District Court

                                           §    of Hood County (C-2013-296)
v.
                                           §    March 19, 2015

Byron Stinson                              §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court declaring the roadway to be 12.2 feet wide and the trial court’s sanction

award are reversed. We remanded this case to the trial court in the interest of

justice for a new trial on the width of the road.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel